Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 17, 19, 26, 30, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (US 2016/0335289 A1) and further in view of Soon-Shiong (US 2012/0256954 A1).
Claims 1, 17, 19, 30, 31, 33:
Andrews teaches administering multiple digital namespaces (layers) for the augmented reality environment; wherein, the multiple digital namespaces are associated with the geographical place in the real world (planet earth) (property owner registering property associated with a geographical place in real world) (see fig. 6, [0014], [0036]); 
assigning a virtual object of the augmented reality environment to a digital namespace of the multiple digital namespaces (checking availability for virtual object associated with the property, registering the association) (see fig. 6, [0014]); 
configuring and enforcing a set of rules governing human perceptibility, accessibility and consumption of the virtual object via the augmented reality environment, based on an attribute 
enabling actions of the virtual object in the augmented reality environment based on the set of rules wherein the set of rules being determined from the attribute associated with the digital namespace (see [0037]-[0040]:
controlling interaction of the user in the real world with the virtual object based on the set of rules (user interaction) (see [0046]-[0047]).
Andrews teach administering multiple digital names space for augmented reality environment including a representation of a physical environment associated with the geographic space and virtual objects (see fig. 1-3). Andrews failed to explicitly disclose generating the augmented reality environment including the virtual objects. Soon-Shiong teaches augmented reality representing virtual objects along side real-world elements where individuals can experience or interact with the augmented realities according to the rules defined by the reality designers (see [0003]-[0005], [0035]-[0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the Soon-Shiong’s augmented reality in Andrews administration of namespaces in order to apply the virtual objects for display in the augmented reality environment over the real property based on the registration rules. Soon-Shiong also teaches the virtual objects in the augmented reality environment based on the rules associated with the digital namespace (see [0038]-[0039]). The claim further recites the following limitation:
wherein other digital namespaces of the multiple digital namespaces also associated with the geographical place possess other attributes different from the attribute associated with the digital namespace. No patentable weight is given to the highlighted limitation since it does not 

Claim 2:
Andrews teaches the attribute of the digital namespace includes a cost requirement for association with the digital name space; wherein, the cost requirement is to be met to publish or to associate another virtual object to the digital namespace (a fee to the property owner, a third party or any individual, group, organization who wants to rent/hire/lease air rights for hosting virtual objects in augmented reality environment over a legal property) (see [0026], [0042]); wherein, relative visibility or relative perceptibility of the virtual object with respect to other virtual objects in the digital name space is configurable (see [0042]-[0047]).
Claim 3:
Andrews teaches the digital namespace is managed by a platform host of the augmented reality environment and of a public type; wherein, the virtual object is assigned to the digital namespace of the public type in response to determining that a cost requirement for placement of the virtual object has been met; wherein the digital namespace is one of: public, personal and a group type (see [0040]-0046]);
Claim 4:
Andrews teaches prioritizing presentation in the augmented reality environment, to the human user, the virtual object associated with the digital namespace for which the human user is an owner, over other virtual objects associated with other digital name spaces; further wherein, property owners (private, commercial, government, public etc.) (see [0014], [0037]-[0040]).
Claims 5, 7, 17:
Andrew teaches enabling the human user who is the owner (property owners) to configure policy settings of the attributes to govern (virtual object hosting rights, permission or policies): perceptibility of the virtual object to a second human user or a user group of the augmented reality environment; permission configuration for a second virtual object owned by the second human user or the user group to associate the second virtual object with the digital namespace (allowing association of different virtual objects to different geometric/spatial coordinates of a single property) (see [0014], [0025], [0026], [0042]).
Claim 8:
Andrews teaches the group entity includes admin user and one or more members (“property owner” any individual, group, organization or any legal entity): wherein, visibility of the group entity in the augmented reality environment is determined based on a rule configurable by the admin user (see [0036], [0037]); a name for the group entity who owns the digital name space corresponds to a web domain name for the group entity; wherein, the name is associated with the digital name space in the augmented reality environment in response to verifying ownership of the web domain name by the group entity; wherein, the group entity includes sub-group entities; wherein, the digital namespace includes sub-namespaces; wherein, a given sub namespace of the sub-namespace is associated with a sub-group entity of the sub-group entities (see [0045]-[0048]).
Claim 26:
allowing users to various levels of permission/restriction for virtual object display in augmented reality) (see [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Berk (US 2014/0059447 A1).
Claims 13, 36, 38:
Andrews failed to teach increasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a first cost requirement has been met; further comprising, decreasing relative visibility or relative perceptibility of the virtual object in the augmented reality environment with respect to other virtual objects, responsive to determining that a second cost requirement has been met; wherein, the first cost requirement is higher than the second cost requirement; wherein, the cost requirement is satisfied by one or more of, an advertiser, a brand, a third party sponsor and a promoter. Berk teaches postings displaying on an augmented reality at an exclusive spot, or other such privileged, always visible placements, on a certain wall by paying related fees (see [0031]-[0034]). It would have been obvious to one of ordinary skill in .  

Claims 22, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Blatchley et al. (US 2009/0144105 A1).
Claim 22:
Blatchley teaches rendering an avatar in the augmented reality environment to represent a human user; wherein, when associated with a first digital namespace of the multiple digital namespaces, the avatar is presented in the augmented reality environment as having a different appearance as when the avatar is associated with a second digital namespace of the multiple namespaces; further comprising, enabling the digital namespace to be followed via the augmented reality environment by a human user (see [0014]-[0016]; 
notifying, via the augmented reality environment the human user of updates or activities of the virtual object in the digital namespace or any other virtual objects associated with the digital namespace followed by the human user (exposure tracking module tracking exposure of the advertisement see [0003], [0017]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Blatchley’s advertising of products and service in Andrews augmented reality in order to creating more advertising opportunity by customize the avatar based on the user profile and reward the advertising user. 
Claim 35:
.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew in view of Soon-Shiong and further in view of Rosenthal et al (US 2015/0206349 A1).
Claims 27, 28: 
Rosenthal teaches  associating the virtual object with one or more of multiple time frames associated with the digital namespace; wherein, the multiple time frames include a present time frame and other time frames; wherein, the virtual object is one of present time virtual objects associated with the present time frame of the multiple time frames; wherein, other virtual objects are associated with other time frames of the digital namespace; enabling to be discoverable, via a user interface of the augmented reality environment, the present time virtual objects of the present time frame of the digital namespace; further comprising, generating indices of the present time virtual objects of the digital namespace; using indices of the present time virtual objects to perform a search relevant to the physical place for the human user, in response to determining that the human user satisfies the attribute associated with the digital namespace; using the multiple time frames associated with the digital namespace to generate a temporally relevant view of the augmented reality environment (see [0037]-[0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rosenthal’s ad-platform in Andrews augmented reality in order to allow advertisers to place virtual advertisement by bidding for preferred time frame (see [0038]). 

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2012